DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on  March 2, 2022  has been entered.
2.2.	Applicant's Amendment to Claims, Abstract and Remarks filed on February 4, 2022 , Supplemental Amendment to Claims, Abstract and Terminal disclaimer filed on February 10, 2022  and IDS filed on March 2, 2022 are acknowledged.
2.3.	As a result of both Amendments, Claims 4, 12-14 and 20 have been canceled. Claims 2, 3 and 19 have been withdrawn. Claims 1 and withdrawn Claim 2 have been amended with by introducing limitations of canceled Claims 4 and 12 and by specifying that all claims directed to shrink film. Therefore, no New Matter has been added with instant both amendments.
2.4.	Abstract filed on February 10, 2022 is acknowledged and accepted. 
Terminal Disclaimer
3.1.	The Terminal disclaimer filed on February 10, 2022   disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 11,091,586 and 11,072,684 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
3.2.	Therefore, previously made ODP Rejections of Record have been overcome.
                                            REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
In view of the amended Claim 1 and Claim 2, which required specific limitations with respect to properties of the claimed shrink film as specified rate of shrinking in machine direction and transverse direction, wherein film is obtained from copolyester comprising specific amounts of TMCD (2,2,4,4-tetramethyl-1,3-cyclobutanediol) and EG (ethylene glycol), Examiner concluded that Applicant's claimed subject matter is novel and unobvious over Prior art of Record. In this respect,  note that Crawford, taking alone or in combination with Shish, Selby or Strand ( US 5,688,899) , does not disclose or teach all the compositional limitations of the claimed shrink film with sufficient specificity  and also does not describe  specific method of producing shrink film with specific properties as claimed by Applicant.  Therefore, Claims 1-3, 5-11 and 15-19 are allowed ( see Examiner's amendment below).
   EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tammye Taylor on February 10, 2022.
The application has been amended as follows:  

Election/Restrictions
6.	Claims 1 and 2 are allowable. The restriction requirement as set forth in the Office action mailed on August 25, 2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Therefore, Claims 2, 3 and 19, no longer withdrawn from consideration because the claims require all the limitations of an allowable claims 1 or 2.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763